UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6501


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY MARK PARMER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:08-cr-00019-F-1; 4:11-cv-00042-F)


Submitted:   July 21, 2011                   Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Mark Parmer, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Mark Parmer appeals the district court’s order

denying    relief   on   his    28    U.S.C.A.    § 2255   (West    Supp.     2011)

motion.      We have reviewed the record and find no reversible

error.    Accordingly,    we    affirm    for    the   reasons   stated     by   the

district court.      United States v. Parmer, Nos. 4:08-cr-00019-F-

1, 4:11-cv-00042-F (E.D.N.C. Mar. 31, 2011).                   We dispense with

oral     argument   because     the    facts     and   legal    contentions      are

adequately    presented    in    the     materials     before    the   court     and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2